Detailed Action
This action is in response amendments filed on 02/19/2021.
This application was filed on 08/09/2019. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11, and 13-20 are pending.
Claims 1-11, and 13-20 are rejected.

Applicant’s Response
In Applicant’s Response dated 02/19/2021, Applicant amended claims 1, 3, 5, 10, and 13-19.  Applicant argued against various rejections previously set forth in the Office Action mailed on 08/20/2020. 
In light of Applicant’s amendments and remarks, all rejections to the claims under 35 U.S.C. 101 set forth previously are withdrawn.

Claim Objections
Claim 20 recites the limitation "the widget".  There is insufficient antecedent basis for this limitation in the claim.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15-16 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Chandra (US 2008/0016164 A1, referred hereinafter as D1). 

As per claim 15, D1 discloses
 a computer system for collating digital content, the computer system comprising, processor the controls operations the computer system, a screen, and a non-transitory memory storing computer executable instructions that, when run on the processor, implement operational features of a a minimization-resistant widget for collating digital content, , (D1, title, abstract, figure 1-6, 0055 discloses computing system including memory/processor/screen and highlighter tool 60 having various modes of display including maximum mode, minimum mode, and/or invisible mode).
toggle between an active mode and an inactive mode, (D1, title, abstract, figure 6, 0055 discloses highlighter tool 60 having various modes of display including maximum mode, minimum mode, and/or invisible mode).  
in the active mode: activate a digital content collating function; and maintain visibility in a foreground of a display presented on the screen of the computer system when a user of the computer system switches focus from a first application window to a second application window, (D1, title, abstract, figure 6, 0055-0060 discloses highlighter tool 60 having various modes of display including maximum mode, minimum mode, and/or invisible mode, where highlighter tool in maximum mode or minimum mode includes displaying various controls on screen including color palette, from which highlighter color maybe selected, as well address bar 64 as showing in figure 6 to navigate from a first webpage display on the browser (e.g. “first application window”) to second webpage (e.g. “second application window”) and provide highlighting services for the second webpage. D1, figures 6-7 further shows/discloses user selecting and   
control presentation of text displayed on the screen: in the second application window after the focus switches from the first application window to the second application window, and in the first application window after the focus switches, (D1, title, abstract, figure 6, 0055-0060 discloses highlighter tool 60 having various modes of display including maximum mode, minimum mode, and/or invisible mode, where highlighter tool in maximum mode or minimum mode includes displaying various controls on screen including color palette, from which highlighter color maybe selected, as well address bar 64 as showing in figure 6 to navigate from a first webpage display on the browser (e.g. “first application window”) to second webpage (e.g. “second application window”) and provide highlighting services for the second webpage. D1, figures 6-7 further shows/discloses user selecting and highlighting text (e.g. control presentation of text) within the window, where the highlights may have various colors based on user selection of color from a color palette.).     
and in the inactive mode, maintain visibility in the foreground when the user switches the focus from the first application window to the second application window, (D1, title, abstract, figure 6, 0055-0064 discloses highlighter tool 60 having various modes of display including maximum mode, minimum mode, and/or invisible mode, where highlighter tool in maximum mode or minimum mode includes displaying various controls on screen including color palette, from which highlighter color maybe selected, as well address bar 64 as    

As per claim 16, the rejection of claim 15 further incorporated, D1 discloses,
a tagging function that : detects content presented on the screen and selected by the user; and in response to detecting the selected content: marks the selected content; copies the selected content; and pastes the selected content into a target file, (D1, title, abstract, figure 6, 0055-0060, 0065-0067 discloses highlighter tool 60 having various modes of display including maximum mode, minimum mode, and/or invisible mode, where highlighter tool includes color palette, from which highlighter color maybe selected. D1, figures 6-7 further shows/discloses user selecting and highlighting text within the window, where the highlights may have various colors based on user selection of color from a color palette.  D1 further discloses saving copy of highlights in the server for later retrieval and display within a webpage (e.g. figure 12) and as well as copying/embedding (e.g. copy/paste) the highlights as well the document into an email, and sending/sharing the email to other users.).   

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16 rejected under 35 U.S.C 103 as being unpatentable over Chandra (US 2008/0016164 A1, referred herein after as D1) in view TechSmith Corp. (“SnagIt online Help Guide”, NPL, total pages 285, date retrieved: 05/23/2012, referred herein after as D6) in view of (“SNAGIT Screenshots”, pages 1-4, release date of software 06/15/2006, showing inherent features of D6, referred hereinafter as D7).   


As per claim 15, D1 discloses
 a computer system for collating digital content, the computer system comprising, processor the controls operations the computer system, a screen, and a non-transitory memory storing computer executable instructions that, when run on the processor, implement operational features of a a minimization-resistant widget for collating digital content, , 
toggle between an active mode and an inactive mode, (D1, title, abstract, figure 6, 0055 discloses highlighter tool 60 having various modes of display including maximum mode, minimum mode, and/or invisible mode).  
in the active mode: activate a digital content collating function; and maintain visibility in a foreground of a display presented on the screen of the computer system when a user of the computer system switches focus from a first application window to a second application window, (D1, title, abstract, figure 6, 0055-0060 discloses highlighter tool 60 having various modes of display including maximum mode, minimum mode, and/or invisible mode, where highlighter tool in maximum mode or minimum mode includes displaying various controls on screen including color palette, from which highlighter color maybe selected, as well address bar 64 as showing in figure 6 to navigate from a first webpage display on the browser (e.g. “first application window”) to second webpage (e.g. “second application window”) and provide highlighting services for the second webpage. D1, figures 6-7 further shows/discloses user selecting and highlighting text within the window, where the highlights may have various colors based on user selection of color from a color palette.).   
and in the inactive mode, maintain visibility in the foreground when the user switches the focus from the first application window to the second application window, (D1, title, abstract, figure 6, 0055-0064 discloses highlighter tool 60 having various modes of display including maximum mode, minimum mode, and/or invisible mode, where highlighter tool in maximum mode or minimum mode includes displaying various controls on screen including color 
As noted in the 102 rejection, D1 arguably discloses - control presentation of text displayed on the screen: in the second application window after the focus switches from the first application window to the second application window, and in the first application window after the focus switches; Nevertheless, D6/D7 also discloses the above limitation. 
D6 (page 7-10, 261-263) and D7 (pages 1-4) discloses/shows features of Snagit software application/widget that is on top of all other application windows to capture text/content from various windows of application by allowing the control presentation of text displayed on the screen: in the second application window after the focus switches from the first application window to the second application window, and in the first application window after the focus switches (e.g. scroll through webpage to capture content when webpage is clicked, and scroll through pdf when pdf application is clicked)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include control presentation of text displayed on the screen: in the second application window after the focus switches from the first application window to the second application window, and in the first application window after the focus switches.  This would have resulted in system of D1 further ability to easily and quickly capture content of from desktop windows via Oneclick widget as disclosed by D6 (page 261).  

As per claim 16, the rejection of claim 15 further incorporated, D1 discloses,
a tagging function that : detects content presented on the screen and selected by the user; and in response to detecting the selected content: marks the selected content; copies the selected content; and pastes the selected content into a target file, (D1, title, abstract, figure 6, 0055-0060, 0065-0067 discloses highlighter tool 60 having various modes of display including maximum mode, minimum mode, and/or invisible mode, where highlighter tool includes color palette, from which highlighter color maybe selected. D1, figures 6-7 further shows/discloses user selecting and highlighting text within the window, where the highlights may have various colors based on user selection of color from a color palette.  D1 further discloses saving copy of highlights in the server for later retrieval and display within a webpage (e.g. figure 12) and as well as copying/embedding (e.g. copy/paste) the highlights as well the document into an email, and sending/sharing the email to other users.).   

Claims 17-20  are rejected under 35 U.S.C 103 as being unpatentable over Chandra (US 2008/0016164 A1, referred herein after as D1) and/or in view of TechSmith Corp. (“SnagIt online Help Guide”, NPL, total pages 285, date retrieved: .    


As per claim 17, the rejection of claim 16 further incorporated, D1 discloses,
wherein the tagging function: indexes the selected content; and stores the selected content within a target file…, (D1, title, abstract, figure 6, 0055-0060, 0065-0067 discloses highlighter tool 60 having various modes of display including maximum mode, minimum mode, and/or invisible mode, where highlighter tool includes color palette, from which highlighter color maybe selected. D1, figures 6-7 further shows/discloses user selecting and highlighting text within the window, where the highlights may have various colors based on user selection of color from a color palette.  D1 further discloses saving copy of highlights in the server for later retrieval and display within a webpage (e.g. figure 12) and as well as copying/embedding (e.g. copy/paste) the highlights as well the document into an email, and sending/sharing the email to other users.).   
As noted above, D1 discloses storing the selected content within a document, server/file, however, D1 fails to expressly disclose - stores the selected content within a target based on the indexing. 
stores the selected content within a target based on the indexing (e.g. highlighted content is categorized based on color, and submitted/pasted to various search engines based on the color, where pasting content at very least requires storing the content.). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include stores the selected content within a target based on the indexing.  This would have resulted in system of D1 further including ability to return search results based on user selection and associated highlighted color from specific search engines.  This would have been obvious for the purpose of providing interactive seamless way to search and view results based on user highlighting as disclosed by D2 (0087).

As per claim 18, the rejection of claim 17 further incorporated, D1 discloses,
wherein the tagging function indexes the selected content by: associating a color with the selected content; and collating the selected content among other information stored in the target file… (D1, title, abstract, figure 6, 0055-0060, 0065-0067 discloses highlighter tool 60 having various modes of display including maximum mode, minimum mode, and/or invisible mode, where highlighter tool includes color palette, from which highlighter color maybe selected. D1, figures 6-7 further shows/discloses user selecting and highlighting text within the window, where the highlights may have various colors based on user selection of color from a color palette.  D1 further discloses saving copy of   
D1 fails to expressly disclose - collating the selected content among other information… based on the color. 
D2 (figure 3-4, 0069-0081, 0083, 0085-0086) discloses collating the selected content among other information… based on the color (e.g. highlighted content is categorized based on color, and submitted/pasted to various search engines based on the color, where pasting content at very least requires storing the content.). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include collating the selected content among other information… based on the color.  This would have resulted in system of D1 further including ability to return search results based on user selection and associated highlighted color from specific search engines.  This would have been obvious for the purpose of providing interactive seamless way to search and view results based on user highlighting as disclosed by D2 (0087).

As per claim 19, the rejection of claim 17 further incorporated, D1 discloses,
marking first content displayed on the screen in the first application window in a highlighting color; marking second content displayed on the screen in the second application window in the highlighting color; and indexing the first and second content based on the highlighting color, (D1, title, abstract, figure 6, 0055-0060 discloses highlighter tool 60 having various modes of display including maximum mode, minimum mode, and/or invisible mode, where highlighter tool in maximum mode or minimum mode includes displaying various controls on screen including color palette, from which highlighter color maybe selected, as well address bar 64 as showing in figure 6 to navigate from a first webpage display on the browser (e.g. “first application window”) to second webpage (e.g. “second application window”) and provide highlighting services for the second webpage. D1, figures 6-7 further shows/discloses user selecting and highlighting text within the window, where the highlights may have various colors based on user selection of color from a color palette, and saving the text and associated highlights for later retrieval.).    

As per claim 20, the rejection of claim 19 further incorporated, D1 discloses, 
wherein the first and second content are stored in the target file, and collated within the target file, (D1, title, abstract, figure 6, 0055-0060, 0065-0067 discloses highlighter tool 60 having various modes of display including maximum mode, minimum mode, and/or invisible mode, where highlighter tool includes color palette, from which highlighter color maybe selected. D1, figures 6-7 further shows/discloses user selecting and highlighting text within the window, where the highlights may have various colors based on user selection of color from a color palette.  D1 further discloses saving copy of highlights of one or    
D1 fails to expressly disclose – collated… based on the highlighting color.
D2 (figure 3-4, 0069-0081, 0083, 0085-0086) discloses collating … based on the color (e.g. highlighted content is categorized based on color, and submitted/pasted to various search engines based on the color, where pasting content at very least requires storing the content.). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include collated… based on the highlighting color.  This would have resulted in system of D1 further including ability to return search results based on user selection and associated highlighted color from specific search engines.  This would have been obvious for the purpose of providing interactive seamless way to search and view results based on user highlighting as disclosed by D2 (0087).

Claims 1-2, and 4-5 are rejected under 35 U.S.C 103 as being unpatentable over Chandra (US 2008/0016164 A1, referred herein after as D1) in view of Dantas (US 2013/0318429 A1, referred hereinafter as D4) in view TechSmith Corp. (“SnagIt online Help Guide”, NPL, total pages 285, date retrieved: 05/23/2012, referred herein after as .   

As per claim 1, D1 discloses, 
A computer system for collating digital content, the computer system comprising a processor that controls operations of the computer system, screen, and a non-transitory memory storing computer executable instructions that, when run on the processor, are configured to, (D1, title, abstract, figures 1-3).
continuously display a widget on a screen of the computer system, (D1, title, abstract, figure 6, 0055 discloses highlighter tool 60 having various modes of display including maximum mode, minimum mode, and/or invisible mode). 
said widget comprising a color selector, (D1, title, abstract, figure 6, 0055, 0060 discloses highlighter tool 60 having various modes of display including maximum mode, minimum mode, and/or invisible mode, where highlighter tool includes color palette, from which highlighter color maybe selected.).  
and select content displayed on the screen, wherein selecting the content triggers the computer system to: highlight the content displayed on the screen using a color displayed by the color selector, (D1, title, abstract, figure 6, 0055-0060 discloses highlighter tool 60 having various modes of display including maximum mode, minimum mode, and/or invisible mode, where highlighter tool includes color palette, from which highlighter color maybe selected. D1, figures 6-7 further shows/discloses user selecting and highlighting   
copy the highlighted content; and paste the highlighted content into a target destination, (D1, title, abstract, figure 6, 0055-0060, 0065-0067 discloses highlighter tool 60 having various modes of display including maximum mode, minimum mode, and/or invisible mode, where highlighter tool includes color palette, from which highlighter color maybe selected. D1, figures 6-7 further shows/discloses user selecting and highlighting text within the window, where the highlights may have various colors based on user selection of color from a color palette.  D1 further discloses saving copy of highlights in the server for later retrieval and display within a webpage (e.g. figure 12) and as well as copying/embedding (e.g. copy/paste) the highlights as well the document into an email, and sending/sharing the email to other users.).
wherein the widget is run on the computer system concurrently with a first application…, (D1, title, abstract, figure 6, 0055-0060, 0065-0067 discloses highlighter tool 60 having various modes of display including maximum mode, minimum mode, and/or invisible mode, where highlighter tool includes color palette, from which highlighter color maybe selected. D1, figures 6-7 further shows/discloses widget is executed concurrently with the first application (e.g. browser)).
wherein: the continuous display of the widget comprises keeping the widget active and visible on the screen despite minimizing, maximizing or shifting an active focus…, (D1, title, abstract, figure 6, 0055-0060 discloses     
D1 fails to expressly disclose - wherein the widget is run on the computer system concurrently with a first application and a second application, the continues display of widget keeps the widget active and visible on the screen despite minimizing, maximizing or shifting an active focus from first application to the second application or from the second application to the first application.
D4 (abstract, 0005) discloses the design choice of keeping the widget active and visible on the screen despite minimizing, maximizing or shifting an active focus to another application running on the computing device; and when another application is active on the screen, the computer executable instructions are further configured to: keep the widget displayed on the screen.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include wherein the widget is run on the computer system concurrently with a first application and a second application, the continues display of widget keeps the widget active and visible on the screen despite minimizing, maximizing or shifting an active focus from first application to the second application or from the second application to the first application.  This would have resulted in system of D1 further ability keep the highlighting widget visible and top of other application.  This would have been obvious for the purpose of providing a way for user to multitask while still keeping in the widget in view for use as disclosed by D4 (0005-0006). 
D1/D4 fails to expressly disclose - allows the widget to control the content displayed on the screen when the content is generated by the first application and the first application is associated with active focus; and allows widget to control the content displayed on the screen when the content is generated by the second application and the second application is associated with active focus.
D6 (page 7-10, 261-263) and D7 (pages 1-4) discloses/shows features of Snagit software application/widget that is on top of all other application windows to capture text/content from various windows of application by allowing the widget to control the content displayed on the screen when the content is generated by the first application (e.g. scroll through webpage to capture content) and the first application is associated with active focus; and allows widget to control the content displayed on the screen when the content is generated by the second application and the second application is associated with active focus (e.g. scroll through pdf document to capture text/content per user selection of the window).
allows the widget to control the content displayed on the screen when the content is generated by the first application and the first application is associated with active focus; and allows widget to control the content displayed on the screen when the content is generated by the second application and the second application is associated with active focus.  This would have resulted in system of D1 further ability to easily and quickly capture content of from desktop windows via Oneclick widget as disclosed by D6 (page 261).  

As per claim 2, the rejection of claim 1 further incorporated, D1 discloses,
capture metadata associated with the highlighted content, said metadata comprising a page descriptor, timestamp, page number, line number, date, title, author, timestamp, and/or email sender of the highlighted content; and tag the highlighted content with the metadata when pasting the highlighted content into the target destination, (D1, title, abstract, figure 6, 0032, 0044, 0055-0060, 0065-0067 discloses capturing and saving metadata including annotation, time/date, author, url etc. with highlighted content at the server. D1 further discloses saving copy of highlights in the server for later retrieval and display within a webpage including time/date as shown figure 12 and as well as copying/embedding (e.g. copy/paste) the highlights as well the document into an email, and sending/sharing the email to other users, where the email includes comments and author of the highlights (e.g. see figure 9).).   

As per claim 4, the rejection of claim 1 further incorporated, D1 discloses, 
wherein the computer executable instructions are further configured to save the highlight applied to the content in a file being accessed to display the content on the screen, (D1, title, abstract, figure 6, 0055-0060, 0065-0067 discloses highlighter tool 60 having various modes of display including maximum mode, minimum mode, and/or invisible mode, where highlighter tool includes color palette, from which highlighter color maybe selected. D1, figures 6-7 further shows/discloses user selecting and highlighting text within the window, where the highlights may have various colors based on user selection of color from a color palette.  D1 further discloses saving copy of highlights as well copy of the document in the server for later retrieval and display within a webpage (e.g. figure 12) and copying/embedding (e.g. copy/paste) the highlights as well the document into an email, and sending/sharing the email to other users.).   


As per claim 5:
The rejection of claim 1 further incorporated.
D1 fails to expressly disclose – where the first and second application comprises at least two: a word processor application; a Portable Document Format ("PDF") application; a web browser; and an email application.
D6 (page 7-10, 261-263) and D7 (pages 1-4) discloses/shows features of Snagit software application/widget that is on top of all other application windows to capture text/content from various windows of application by allowing the widget to control the content displayed on the screen when the content is generated by the first application (e.g. scroll through webpage to capture content) and the first application is associated with active focus; and allows widget to control the content displayed on the screen when the content is generated by the second application and the second application is associated with active focus (e.g. scroll through pdf document to capture text/content per user selection of the window).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include allows the widget to control the content displayed on the screen when the content is generated by the first application and the first application is associated with active focus; and allows widget to control the content displayed on the screen when the content is generated by the second application and the second application is associated with active focus.  This would have resulted in system of D1 further ability to easily and quickly capture content of from desktop windows via Oneclick widget as disclosed by D6 (page 261).  


 	Claims 6-7, 10-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chandra (US 2008/0016164 A1, referred herein after as D1) in view of Dantas (US 2013/0318429 A1, referred hereinafter as D4) in view TechSmith Corp. (“SnagIt online Help Guide”, NPL, total pages 285, date retrieved: 05/23/2012, referred herein after as D6) in view of  (“SNAGIT Screenshots”, pages 1-4, release date of software 06/15/2006, showing inherent features of D6, referred hereinafter as D7) in view of Lisa et al. (US 2007/0233692 A1, referred hereinafter as D2). 
	

As per claim 6, the rejection of claim 1 further incorporated, D1 discloses,
wherein the target destination is one of a plurality of target destinations, and the computer executable instructions are further configured to determine a destination of the highlighted content, (D1, title, abstract, figure 6, 0055-0060, 0065-0067 discloses highlighter tool 60 having various modes of display including maximum mode, minimum mode, and/or invisible mode, where highlighter tool includes color palette, from which highlighter color maybe selected. D1, figures 6-7 further shows/discloses user selecting and highlighting text within the window, where the highlights may have various colors based on user selection of color from a color palette.  D1 further discloses saving copy of highlights in the server for later retrieval and display within a webpage (e.g. figure 12) and as well as copying/embedding (e.g. copy/paste) the highlights as well the document into an email, and sending/sharing the email to other users.).   
D1 fails to expressly disclose - determine a destination of the highlighted content based on the color used to highlight the content.
D2 (figure 3-4, 0069-0081, 0083, 0085-0086) discloses determining a target destination for the highlighted content based on the highlighting color. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include determine a destination of the highlighted content based on the color used to highlight the content.  This would have resulted in system of D1 further including ability to return search results based on user selection and associated highlighted color from specific search engines.  


As per claim 7, the rejection of claim 6 further incorporated, D1 discloses, 
wherein at least two of the plurality of target destinations are different sections of a single file, (D1, title, abstract, figure 6, 0055-0060, 0065-0067 discloses highlighter tool 60 having various modes of display including maximum mode, minimum mode, and/or invisible mode, where highlighter tool includes color palette, from which highlighter color maybe selected. D1, figures 6-7 further shows/discloses user selecting and highlighting text within the window, where the highlights may have various colors based on user selection of color from a color palette.  D1 further discloses saving copy of highlights in the server for later retrieval and display within different sections a webpage (e.g. figure 12)). 

As per claim 10, D1 discloses,
 A method for organized, color-coded collating of digital content, the method executed by computer executable instructions running on a processor, the method comprising, (D1, title, abstract, figures 1-3).
displaying a widget on a screen of a computing device, 
said widget comprising a color selector; selecting a highlighting color via the color selector from a plurality of color options, (D1, title, abstract, figure 6, 0055-0060 discloses highlighter tool 60 having various modes of display including maximum mode, minimum mode, and/or invisible mode, where highlighter tool includes color palette, from which highlighter color maybe selected. D1, figures 6-7 further shows/discloses user selecting and highlighting text within the window, where the highlights may have various colors based on user selection of color from a color palette.).   
augmenting a cursor displayed on the screen to visibly show that a content selection functionality of the widget is active, (D1, title, abstract, figure 6, 0055-0060 discloses highlighter tool 60 having various modes of display including maximum mode, minimum mode, and/or invisible mode, where highlighter tool includes color palette, from which highlighter color maybe selected. D1, figures 6-7 further shows/discloses user selecting and highlighting text within the window, where the highlights may have various colors based on user selection of color from a color palette and cursor may be changed to highlighter pen cursor to indicate highlight functionality is of widget active.).   
using the widget, selecting first content displayed on the screen by a first application on the computing device; highlighting the selected first content using the highlighting color, (D1, title, abstract, figure 6, 0055-0060 discloses highlighter tool 60 having various modes of display including maximum mode, minimum mode, and/or invisible mode, where highlighter tool includes color palette, from which highlighter color maybe selected. D1, figures 6-7 further    
copying the highlighted first content; determining a target destination for the highlighted first content…, and pasting the highlighted content into the target destination, (D1, title, abstract, figure 6, 0055-0060, 0065-0067 discloses highlighter tool 60 having various modes of display including maximum mode, minimum mode, and/or invisible mode, where highlighter tool includes color palette, from which highlighter color maybe selected. D1, figures 6-7 further shows/discloses user selecting and highlighting text within the window, where the highlights may have various colors based on user selection of color from a color palette.  D1 further discloses saving copy of highlights in the server for later retrieval and display within a webpage (e.g. figure 12) and as well as copying/embedding (e.g. copy/paste) the highlights as well the document into an email, and sending/sharing the email to other users.).   
D1 fails to expressly disclose- determining a target destination for the highlighted content based on the highlighting color. 
D2 (figure 3-4, 0069-0081, 0083, 0085-0086) discloses determining a target destination for the highlighted content based on the highlighting color. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include determining a target destination for the highlighted content based on the highlighting color.  This would have resulted in system of D1 further including ability to return search results based on user 
	D1 fails to expressly disclose – keeping the widget visible in a foreground of the screen shifting the an active focus away from the first application to a second application running the computing device, after shifting the active focus away from the first application to the second application.
D4 (abstract, 0005) discloses the design choice of keeping the widget visible in a foreground of the screen shifting the an active focus away from the first application to a second application running the computing device, after shifting the active focus away from the first application to the second application.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include keeping the widget visible in a foreground of the screen shifting the an active focus away from the first application to a second application running the computing device, after shifting the active focus away from the first application to the second application.  This would have resulted in system of D1 further ability keep the highlighting widget visible and top of other application.  This would have been obvious for the purpose of providing a way for user to multitask while still keeping in the widget in view for use as disclosed by D4 (0005-0006).
	D1 fails to expressly disclose – using the widget to control display of second content presented on the screen by the second application as if the active focus is associated with the widget.
the widget to control the content displayed on the screen when the content is generated by the first application (e.g. scroll through webpage to capture content) and the first application is associated with active focus; and allows widget to control the content displayed on the screen when the content is generated by the second application and the second application is associated with active focus (e.g. scroll through pdf document to capture text/content per user selection of the window).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include using the widget to control display of second content presented on the screen by the second application as if the active focus is associated with the widget.  This would have resulted in system of D1 further ability to easily and quickly capture content of from desktop windows via Oneclick window as disclosed by D6 (page 261).  
 
	

As per claim 11, the rejection of claim 10 further incorporated, D1 discloses,
 wherein the target destination is a social media platform, (D1, title, abstract, figure 6, 0055-0060, 0065-0067 discloses highlighter tool 60 having various modes of display including maximum mode, minimum mode, and/or invisible   

As per claim 14, the rejection of claim 10 further incorporated, D1 discloses, 
Highlighting the first content and the second content using the same highlighting color, collating the first content and the second within a target file (D1, title, abstract, figure 6, 0055-0064 discloses highlighter tool 60 having various modes of display including maximum mode, minimum mode, and/or invisible mode, where highlighter tool in maximum mode or minimum mode includes displaying various controls on screen including color palette, from which highlighter color maybe selected, as well address bar 64 as showing in figure 6/7 to navigate from a first webpage display on the browser (e.g. “first content”) to second webpage (e.g. “second content”) and provide highlighting services for the second webpage as well. D1, figures 6-7 further shows/discloses user selecting and highlighting text within the window, where the highlights may have various 
D1 fails to expressly disclose- target file for the highlighted content based on the highlighting color. 
D2 (figure 3-4, 0069-0081, 0083, 0085-0086) discloses determining a target destination for the highlighted content based on the highlighting color. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include determining a target destination for the highlighted content based on the highlighting color.  This would have resulted in system of D1 further including ability to return search results based on user selection and associated highlighted color from specific search engines.  This would have been obvious for the purpose of providing interactive seamless way to search and view results based on user highlighting as disclosed by D2 (0087).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chandra (US 2008/0016164 A1, referred herein after as D1) in view of Dantas (US 2013/0318429 A1, referred hereinafter as D4) in view TechSmith Corp. (“SnagIt online Help Guide”, NPL, total pages 285, date retrieved: 05/23/2012, referred herein after as D6) in view of  (“SNAGIT Screenshots”, pages 1-4, release date of software 06/15/2006, showing inherent features of D6, referred hereinafter as D7) in view of Official Notice. 

As per claim 8, the rejection of claim 1 further incorporated, D1 disclose,
further comprising an input tool coupled to the computing device, said input tool comprising: a sensor for sensing movement input that controls a movement of the cursor and a button, when pressed, selects a different color via the color selector, (D1, 0025 discloses computing device including mouse, trackball, and/or joystick for cursor movement, having at least a button, where the color from color palette via mouse and selection mouse button.). 
 	D1 fails to expressly disclose - and a plurality of buttons, wherein each of the plurality of buttons…
However, the examiner takes official notice that input device/mouse with two or buttons (e.g. right/left buttons) was notoriously well known before the effective filing of the invention.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include a plurality of buttons, wherein each of the plurality of buttons.  This would have resulted in system of D1 further including mouse with two or more buttons.  This would have been obvious for the purpose of providing a way to access various functionalities of programs or applications that make use of right and left buttons of a mouse as known to one of ordinary skill in the art. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chandra (US 2008/0016164 A1, referred herein after as D1) in view of Dantas (US . 

As per claim 9, the rejection of claim 1 further incorporated, D1 discloses,
wherein the color displayed by the color selector is a white-out color, highlighting the content comprises masking the content (D1, title, abstract, figure 6, 0055-0060 discloses highlighter tool 60 having various modes of display including maximum mode, minimum mode, and/or invisible mode, where highlighter tool includes color palette, from which highlighter any color maybe selected. D1, figures 6-7 further shows/discloses user selecting and highlighting/masking text within the window, where the highlights may have various colors based on user selection of color from a color palette.).   
D1 fails to expressly disclose - wherein said masking: hides the content from being displayed on the screen; and enables unmasking to display the content on the screen.
D3 (figure 5, figure 6-7, 0056) discloses masking and unmaking highlighted content. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include wherein said masking: hides the content from being displayed on the screen; and enables unmasking to display the content on the screen.  This would have resulted in system of D1 further ability to redact content based on highlighting.  This would have been obvious for the purpose of providing away to redact restricted content and only allowing users having proper security level to access and unmask redacted content as disclosed by D3. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chandra (US 2008/0016164 A1, referred herein after as D1) in view of Dantas (US 2013/0318429 A1, referred hereinafter as D4) in view TechSmith Corp. (“SnagIt online Help Guide”, NPL, total pages 285, date retrieved: 05/23/2012, referred herein after as D6) in view of  (“SNAGIT Screenshots”, pages 1-4, release date of software 06/15/2006, showing inherent features of D6, referred hereinafter as D7) in view of Ludolph et al. (US 8495514 B1, referred hereinafter as D5).  

As per claim 3: the rejection of claim 1 further incorporated, D1 discloses,
when the first application or the second application is active on the screen, the compute executable instructions further configured to keep the widget displayed on the screen, (D1, figure 6 shows widget displayed while first or second application is displayed.  Additionally, see D7 pages 1-4 or D4 (0005)). 
D1 fails to expressly disclose - and fade a color of the widget.
D5 (abstract, figure 3A-3D and accompanying text) discloses fade a color of the widget/window container.  Additionally, see D6 (pages 261-263). 
fade a color of the widget.  This would have resulted in system of D1 further ability keep the highlighting widget transparently visible.  This would have been obvious for the purpose of not obscuring the contents of other windows/widgets from view of a user as disclosed by D5.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chandra (US 2008/0016164 A1, referred herein after as D1) in view of Dantas (US 2013/0318429 A1, referred hereinafter as D4) in view TechSmith Corp. (“SnagIt online Help Guide”, NPL, total pages 285, date retrieved: 05/23/2012, referred herein after as D6) in view of  (“SNAGIT Screenshots”, pages 1-4, release date of software 06/15/2006, showing inherent features of D6, referred hereinafter as D7) in view of Lisa et al. (US 2007/0233692 A1, referred hereinafter as D2) in view of Ludolph et al. (US 8495514 B1, referred hereinafter as D5).  

As per claim 13:
The rejection of claim 10 further incorporated. 
D1 fails to expressly disclose – after shifting the active focus to the second application preventing the widget from being pushed to the background; 
D4 (abstract, 0005) discloses the design choice of having when another application window is active on the screen: preventing the widget from being pushed to the background.
after shifting the active focus to the second application preventing the widget from being pushed to the background.  This would have resulted in system of D1 further ability keep the highlighting widget visible and top of other application.  This would have been obvious for the purpose of providing a way for user to multitask while still keeping in the widget in view for use as disclosed by D4 (0005-0006). 
D1 fails to expressly disclose - and fade a color of the widget.
D5 (abstract, figure 3A-3D and accompanying text) discloses fade a color of the widget/window container.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include fade a color of the widget.  This would have resulted in system of D1 further ability keep the highlighting widget transparently visible.  This would have been obvious for the purpose of not obscuring the contents of other windows/widgets from view of a user as disclosed by D5.

 

Response to Arguments
	Applicant’s arguments filed on 02/19/2021 have been fully considered but they are not persuasive and/or moot in view of modified/new grounds of rejections. 

Conclusion
	Applicant’s amendments necessitated any new grounds of rejections presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
See form 892 for additional cited prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA A AMIN whose telephone number is (571)270-3181.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSTAFA A AMIN/           Primary Examiner, Art Unit 2144